Case 1:18-cv-00697-LMB-TCB Document 184 Filed 12/13/18 Page 1 of 3 PageID# 2484



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                    (Alexandria Division)

 MATTHEW MCDONALD, and
 MCDHOLDINGS, LLC,

                Plaintiffs,

         v.

 EDWARD G. ROBINSON III, EDWARD
                                                   Civil Action No. 1:18-CV-00697-LMB/TCB
 G. ROBINSON III CONSULTING, LLC,
 CARLA DESILVA MCPHUN, CADEM
 CAPITAL GROUP, CHOICE
 MANAGEMENT, LLC, and CHRISTIAN
 E. D’ANDRADE,

                Defendants.


              OMNIBUS MOTION FOR ENTRY OF DEFAULT JUDGMENTS
                AGAINST D’ANDRADE AND MCPHUN DEFENDANTS

         Plaintiffs Matthew McDonald (“McDonald”) and McDHoldings, LLC (“MCDH,” or,

 collectively with McDonald, “Plaintiffs”), by and through the undersigned counsel and pursuant

 to Fed. R. Civ. P. 55, hereby move for default judgment against Defendants Carla DeSilva

 McPhun (“McPhun”), Cadem Capital Group (“Cadem”), Choice Management, LLC (“Choice

 Management”), and Christian E. D’Andrade (“D’Andrade”); 1 jointly and severally in the

 amounts of $1,365,568.65 for compensatory damages, treble damages, as authorized by 18

 U.S.C. § 1964(c) and Va. Code Ann. § 18.2-500, and $395,532.91 for attorneys’ fees and costs,

 plus interest. In total, Plaintiffs move for default judgment in the amount of $4,492,238.87, plus

 interest.


 1
  Defendants McPhun, Cadem, and Choice Management are collectively referred to herein as the
 “McPhun Defendants.” The McPhun Defendants and D’Andrade are collectively referred to
 herein as “Defendants.”
Case 1:18-cv-00697-LMB-TCB Document 184 Filed 12/13/18 Page 2 of 3 PageID# 2485



 Dated: December 13, 2018           Respectfully submitted,

                                    /s/ Cathy A. Hinger
                                    Cathy A. Hinger (VSB No. 46293)
                                    Lela M. Ames (VSB No. 75932)
                                    Pascal F. Naples (VSB No. 87849)
                                    WOMBLE BOND DICKINSON (US) LLP
                                    1200 Nineteenth Street, N.W.
                                    Suite 500
                                    Washington, DC 20036
                                    Tel: (202) 857-4489
                                    Fax: (202) 261-0029
                                    E-mail:Cathy.Hinger@wbd-us.com
                                    E-mail:Lela.Ames@wbd-us.com
                                    E-mail: Pascal.Naples@wbd-us.com

                                    and

                                    Jackson R. Price (pro hac vice)
                                    WOMBLE BOND DICKINSON (US) LLP
                                    One Wells Fargo Center, Suite 3500
                                    301 South College Street
                                    Charlotte, NC 28202
                                    Tel: (704) 331-4990
                                    Fax: (704) 343-4851
                                    E-mail:Jackson.Price@wbd-us.com

                                    Counsel for Plaintiffs




                                       2
Case 1:18-cv-00697-LMB-TCB Document 184 Filed 12/13/18 Page 3 of 3 PageID# 2486



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this the 13th day of December, 2018, a copy of the foregoing
 PLAINTIFFS’ OMNIBUS MOTION FOR ENTRY OF DEFAULT JUDGMENTS
 AGAINST D’ANDRADE AND MCPHUN DEFENDANTS, was filed with the Clerk of Court
 using the CM/ECF System which will send notification of such filing to the following:

 Richard Carnell Baker                               Jack Hanly
 Baker Simmons                                       Grace L. Hill
 2120 L St., NW, Ste. 305                            Assistant United States Attorneys
 Washington, DC 20037                                2100 Jamieson Ave.
 E-mail: richardcbaker@aol.com                       Alexandria, VA 22314
                                                     grace.hill@usdoj.gov
 Attorney for Defendants Edward G. Robinson
 and Edward G. Robinson III Consulting, LLC          Attorneys for Intervenor


 Carla D. McPhun
 16913 Harbour Town Drive
 Silver Springs, MD 20905
 E-mail: carladmcphunlegal@gmail.com

 Pro Se, Individually and for Cadem Capital Group and Choice Management, LLC

          Via Federal Express for delivery on December 14, 2018 on the following:

 Christian D’Andrade
 642 North L Street
 Unit B
 Livermore, CA 94550

 Pro Se

          Chambers copy via FedEx, for delivery on December 14, 2018, on the following:

 U.S. District Court, Eastern District of Virginia
 Clerk’s Office
 Attn: Hon. Theresa C. Buchanan
 401 Courthouse Square
 Alexandria, VA 22314


                                                       /s/ Cathy A. Hinger
                                                       Cathy A. Hinger
